Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 1 of 28




                Exhibit 8
     Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 2 of 28



                            FEDERAL TRADE COMMISSION
                                Washington, DC 20580


In the Matter of                                        )
                                                        )
WhatsApp, Inc.                                          )
                                                        )
                                                        )

          Complaint, Request for Investigation, Injunction, and Other Relief

                                        Submitted by

                   The Electronic Privacy Information Center (EPIC)

                                             And

                        The Center for Digital Democracy (CDD)

                                       I. Introduction

    1. This complaint concerns the proposed use and transfer of WhatsApp, Inc. user
       data to Facebook, Inc. for targeted advertising and other purposes.

    2. As set forth in detail below, WhatsApp plans to transfer user data that was
       previously collected under the promise this data would not be used or disclosed
       for marketing purposes. WhatsApp plans to require users to opt out of the transfer
       of their personal information to Facebook.

    3. The proposed change in business practices will therefore constitute an unfair and
       deceptive trade practice, subject to investigation and injunction by the Federal
       Trade Commission (“FTC”).
                                           II. Parties

    4. The Electronic Privacy Information Center (“EPIC”) is a public interest research
       center located in Washington, D.C. EPIC focuses on emerging privacy and civil
       liberties issues and is a leading consumer advocate before the FTC. EPIC has a
       particular interest in protecting consumer privacy, and has played a leading role in
       developing the authority of the FTC to address emerging privacy issues and to
       safeguard the privacy rights of consumers.1 A complaint filed by EPIC and a


1
 See, e.g., Letter from EPIC Exec. Dir. Marc Rotenberg to FTC Comm’r Christine
Varney (Dec. 14, 1995) (urging the FTC to investigate the misuse of personal information by the

EPIC – CDD Complaint                           1                   Federal Trade Commission
In re: WhatsApp, Inc. Data Transfer                                          August 29, 2016
     Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 3 of 28



        coalition of privacy and civil liberties organization in December 2009, concerning
        Facebook’s changes to user privacy settings, and a supplemental complaint filed
        by EPIC in February 2010 led to the Commission’s comprehensive settlement
        with Facebook in 2012.2 In 2014, EPIC and the Center for Digital Democracy
        filed a complaint with the FTC requesting an injunction and investigation of
        Facebook’s proposed acquisition of WhatsApp, specifically in regards to the
        effect of the transaction on user privacy.3 In response, the Commission notified
        Facebook and WhatsApp that they must honor their privacy commitments to
        users.4

    5. The Center for Digital Democracy (“CDD”) is a not-for-profit D.C.-based
       organization focused on protecting consumers in the digital marketplace.5 During
       the 1990’s (and then operating as the Center for Media Education) its work to
       protect privacy on the Internet led to the passage of the Children’s Online
       Protection Act (COPPA) by Congress in 1998.6 CDD’s advocacy on the Google-
       Doubleclick merger played a major role in the FTC’s decision to address privacy
       concerns arising from online behavioral advertising.7 Through a series of
       complaints filed at the commission, CDD has brought attention to privacy


direct marketing industry), http://epic.org/privacy/internet/ftc/ftc_letter.html; DoubleClick, Inc.,
FTC File No. 071-0170 (2000) (Complaint and Request for Injunction, Request for Investigation
and for Other Relief), http://epic.org/privacy/internet/ftc/DCLK_complaint.pdf; Microsoft
Corporation, FTC File No. 012 3240 (2002) (Complaint and Request for Injunction, Request for
Investigation and for Other Relief), http://epic.org/privacy/consumer/MS_complaint.pdf;
Choicepoint, Inc., FTC File No. 052-3069 (2004) (Request for Investigation and for Other Relief)
, http://epic.org/privacy/choicepoint/fcraltr12.16.04.html.
2
  In the Matter of Facebook, Inc., (2009) (EPIC Complaint, Request for Investigation, Injunction,
and Other Relief), https://epic.org/privacy/inrefacebook/EPIC-FacebookComplaint.pdf; In the
Matter of Facebook, Inc., (2010) (EPIC Supplemental Materials in Support of Pending Complaint
and Request for Injunction, Request for Investigation and for Other Relief),
https://epic.org/privacy/inrefacebook/EPIC_Facebook_Supp.pdf; In the Matter of Facebook, Inc.,
(2010) (EPIC Complaint, Request for Investigation, Injunction, and Other Relief) ,
https://epic.org/privacy/facebook/EPIC_FTC_FB_Complaint.pdf; In re Facebook. Inc., Decision
and Order, No. C-4365 (2012), available at http://www. ftc.gov/en forcementlcases-
proceedings/092-3184/facebook-inc.
3
  In the Matter of WhatsApp, Inc., (2014) (EPIC Complaint, Request for Investigation,
Injunction, and Other Relief), https://www.epic.org/ftc/WhatsApp-Complaint.pdf.
4
  Letter from Jessica Rich, Director of FTC Bureau of Consumer Protection, to WhatsApp and
Facebook (Apr. 10, 2014)
https://www.ftc.gov/system/files/documents/public_statements/297701/140410facebookwhatappl
tr.pdf [Exhibit A].
5
  Ctr. for Digital Democracy, About CDD, http://www.democraticmedia.org/about-cdd (last
accessed Mar. 6, 2014).
6
  Katherine C. Montgomery, Generation Digital, MIT PRESS,
http://mitpress.mit.edu/books/generation-digital (last accessed Mar. 6, 2014).
7
  Louise Story, F.T.C. Approves Doubleclick Deal, N.Y. TIMES, Dec. 21, 2007, available at
http://www.nytimes.com/2007/12/21/business/21adco.html.

EPIC – CDD Complaint                             2                    Federal Trade Commission
In re: WhatsApp, Inc. Data Transfer                                             August 29, 2016
     Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 4 of 28



       concerns with mobile devices, real-time tracking and targeting platforms, social
       media, and from the databroker industry.8 CDD’s four-year campaign to ensure
       that COPPA was effectively implemented across all major platforms and
       applications resulted in the FTC’s December 2012 decision to strengthen its rules
       on children’s privacy.9

    6. WhatsApp, Inc. is an American company owned and operated by Facebook, Inc.10
       WhatsApp, Inc. is incorporated in Delaware and its primary place of business is
       650 Castro Street, Suites 120-219, Mountain View, California, 94041.11
       WhatsApp, Inc. is the developer of WhatsApp, a cross-platform Small Message
       Service (SMS) application for mobile phones.12 WhatsApp, Inc. was formed in
       2009 and acquired by Facebook, Inc. in 2014.13 As of February 1, 2016, the app
       has one billion users worldwide.14

    7. Facebook, Inc. is an American company incorporated in Delaware and
       headquartered at 1 Hacker Way, Menlo Park, California 94025.15 The company
       operates a social network service with 1.13 billion daily active users worldwide as
       of June 2016.16

                                 III. Factual Background

A. WhatsApp Proposes to Transfer Previously Collected User Data to Facebook for
   Targeted Advertising Purposes

    8. On August 25, 2016, WhatsApp posted an entry to the company blog announcing
       the first update to its Terms of Service and Privacy Policy in more than four years
       “as part of [WhatsApp’s] plans to test ways for people to communicate with
       businesses in the months ahead.”17


8
  Rimma Katz, Center for Digital Democracy asks FTC to investigate mobile data targeting,
MOBILE MARKETER, Apr. 9, 2010, available at http://www.mobilemarketer.com/cms/news/legal-
privacy/5927.html.
9
  Press Release, Federal Trade Comm’n, FTC Strengthens Kids' Privacy, Gives Parents Greater
Control Over Their Information By Amending Childrens Online Privacy Protection Rule (Dec.
19, 2012), http://www.ftc.gov/news-events/press-releases/2012/12/ftc-strengthens-kids-privacy-
gives-parents-greater-control-over.
10
   The Facebook Companies, FACEBOOOK, https://www.facebook.com/help/111814505650678.
11
   Contact WhatsApp, WHATSAPP, https://www.whatsapp.com/contact/.
12
   Id.
13
   WhatsApp Blog, Facebook (Feb. 19, 2014), https://blog.whatsapp.com/499/Facebook.
14
   WhatsApp Blog, One Billion (Feb. 1, 2014), https://blog.whatsapp.com/616/One-billion.
15
   Facebook Newsroom, Company Info, http://newsroom.fb.com/company-info/.
16
   Id.
17
   WhatsApp Blog, Looking Ahead for WhatsApp (Aug. 25, 2016),
https://blog.whatsapp.com/10000627/Looking-ahead-for-WhatsApp.

EPIC – CDD Complaint                          3                  Federal Trade Commission
In re: WhatsApp, Inc. Data Transfer                                        August 29, 2016
      Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 5 of 28



     9. According to WhatsApp, the company “plan[s] to share some information with
        Facebook and the Facebook family of companies that will allow [WhatsApp] to
        coordinate more” with Facebook.18

     10. According to WhatsApp, the company plans to transfer “the phone number [users]
         verified when [they] registered with WhatsApp” and the last time users accessed
         the app.19

     11. WhatsApp users provide their mobile phone numbers to the company in order to
         create a WhatsApp account.20 Users can only install WhatsApp if they provide
         their mobile phone number and allow WhatsApp to send them an SMS message
         with an activation code.21 A phone number is widely considered a unique personal
         identifier that enables the linking of personal information, including medical
         records, financial records, and education records, as well as web site visits, and
         other personal data.22

     12. As of February 1, 2016, WhatsApp has one billion users worldwide. According to
         the company, “[t]hat’s nearly one in seven people on Earth who use WhatsApp
         each month.”23

     13. Facebook and WhatsApp are currently the two largest social networks worldwide,
         with an estimated two-and-a-half billion active users combined.24

     14. According to WhatsApp, WhatsApp and Facebook intend to use WhatsApp user
         data to provide “friend suggestions and more relevant ads on Facebook.”25


18
   WhatsApp FAQ, I Have Questions About the Updated Terms of Service and Privacy Policy,
https://www.whatsapp.com/faq/general/28030012.
19
   Id.
20
   WhatsApp, Privacy Policy (last modified Aug. 25, 2016),
https://www.whatsapp.com/legal/?l=en#privacy-policy [hereinafter “WhatsApp Updated Privacy
Policy”].
21
   Paul Ducklin, WhatsApp and Privacy – Will Facebook Make Things Better, Worse, or Both?,
NAKED SECURITY (Mar. 19, 2014), https://nakedsecurity.sophos.com/2014/03/19/whatsapp-and-
privacy-will-facebook-make-things-better-worse-or-both/
22
   See, e.g., NIST, Guide to Protecting the Confidentiality of Personally Identifiable Information
(PII) at § 2.1 (2010), http://www.nist.gov/customcf/get_pdf.cfm?pub_id=904990 (telephone
number is example of PII data); California Online Privacy Protection Act, Cal. Bus. & Prof. Code
§§ 22575–22579 (2014) (definition of PII includes telephone number); Children’s Online Privacy
Protection Act of 1998, 15 U.S.C. § 6501 (2014) (definition of “personal information” includes
telephone number).
23
   WhatsApp Blog, One Billion (Feb. 1, 2016), https://blog.whatsapp.com/616/One-billion.
24
   Mark James, Mark Zuckerberg Doesn’t Care About Your Holiday Snaps – Facebook is There
to Make Money, INTERNATIONAL BUSINESS TIMES (Aug. 26, 2016),
http://www.ibtimes.co.uk/mark-zuckerberg-doesnt-care-about-your-holiday-snaps-facebook-
there-make-money-1578224.

EPIC – CDD Complaint                            4                   Federal Trade Commission
In re: WhatsApp, Inc. Data Transfer                                           August 29, 2016
      Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 6 of 28




     15. According to WhatsApp, users may receive messages containing marketing
         information.26

     16. According to WhatsApp, “Facebook and the other companies in the Facebook
         family also may use information from us to improve your experiences within their
         services such as making product suggestions (for example, of friends or
         connections, or of interesting content) and showing relevant offers and ads.”27

B. WhatsApp Will Require Users to Opt Out of the Facebook Data Transfer

     17. According to WhatsApp, existing users will have a 30-day time period to opt out
         of the proposed data transfer to Facebook for advertising purposes.28

     18. WhatsApp identifies two options for users to opt out of the proposed data transfer
         to Facebook, which the company describes in a blog post as “Option 1” and
         “Option 2.”29

     19. According to WhatsApp, users can opt out via “Option 1” when they are
         prompted to accept WhatsApp’s updated Terms of Service and Privacy Policy.
         WhatsApp provides a visual image of this notice, which does not reference the
         proposed data transfer to Facebook:




25
   WhatsApp FAQ, I Have Questions About the Updated Terms of Service and Privacy Policy,
https://www.whatsapp.com/faq/general/28030012.
26
   WhatsApp Updated Privacy Policy.
27
   WhatsApp Updated Privacy Policy.
28
   WhatsApp FAQ, How Do I Choose Not to Share My Account Information With Facebook to
Improve My Facebook Ads and Products Experiences?,
https://www.whatsapp.com/faq/en/general/26000016.
29
   Id.

EPIC – CDD Complaint                         5                  Federal Trade Commission
In re: WhatsApp, Inc. Data Transfer                                       August 29, 2016
           Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 7 of 28




       20. In order to opt out via Option 1, users must navigate to a separate screen and
           “uncheck the box or toggle the control” to prevent their account information from
           being shared with Facebook for advertising purposes.30 WhatsApp provides a
           visual image of this step:




       21. According to WhatsApp, users can opt out via “Option 2” within 30 days by
           navigating to their WhatsApp account settings and “uncheck[ing] the box or
           toggl[ing] the control” to prevent their account information from being shared
           with Facebook for advertising purposes.31 WhatsApp provides a visual image of
           this step:

30
     Id.
31
     Id.

EPIC – CDD Complaint                           6                 Federal Trade Commission
In re: WhatsApp, Inc. Data Transfer                                        August 29, 2016
      Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 8 of 28




     22. According to WhatsApp, even when users opt out of the data transfer to
         Facebook, “Facebook and the Facebook family of companies will still receive and
         use [user account] information for other purposes, such as improving
         infrastructure and delivery systems, understanding how [WhatsApp] services or
         [Facebook’s] are used, securing systems, and fighting spam, abuse, or
         infringement activities.”32

     23. Other companies in the Facebook family include Instagram LLC, advertising
         companies Atlas and LiveRail, and virtual reality company Oculus.33

C. WhatsApp and Facebook Repeatedly Promised that WhatsApp User Data
   Would Not Be Used for Marketing Purposes Without User Consent

     24. Prior to the August 25, 2016 update, WhatsApp’s privacy policy promised, “We
         do not use your mobile phone number or other Personally Identifiable Information
         to send commercial or marketing messages without your consent . . . .”34

     25. On November 19, 2009, founder Jan Koum posted to the WhatsApp official Blog,
         “So first of all, let’s set the record straight. We have not, we do not and we will

32
   Id.
33
   Facebook, The Facebook Companies, https://www.facebook.com/help/111814505650678.
34
   WhatsApp, Privacy Policy (last modified July 7, 2012),
https://www.whatsapp.com/legal/?doc=privacy-policy&version=20120707.

EPIC – CDD Complaint                          7                 Federal Trade Commission
In re: WhatsApp, Inc. Data Transfer                                       August 29, 2016
      Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 9 of 28



        not ever sell your personal information to anyone. Period. End of story. Hopefully
        this clears things up.”35

     26. On June 18, 2012, Koum posted to the WhatsApp Blog:

            At every company that sells ads, a significant portion of their
            engineering team spends their day tuning data mining, writing
            better code to collect all your personal data, upgrading the servers
            that hold all the data and making sure it’s all being logged and
            collated and sliced and packaged and shipped out… And at the end
            of the day the result of it all is a slightly different advertising
            banner in your browser or on your mobile screen. … At
            WhatsApp, our engineers spend all their time fixing bugs, adding
            new features and ironing out all the little intricacies in our task of
            bringing rich, affordable, reliable messaging to every phone in the
            world. That’s our product and that’s our passion. Your data isn’t
            even in the picture. We are simply not interested in any of it.36

     27. On February 19, 2014, Koum posted to the WhatsApp Blog:

            Here’s what will change for you, our users: nothing. WhatsApp
            will remain autonomous and operate independently. You can
            continue to enjoy the service for a nominal fee. You can continue
            to use WhatsApp no matter where in the world you are, or what
            smartphone you’re using. And you can still count on absolutely no
            ads interrupting your communication. There would have been no
            partnership between our two companies if we had to compromise
            on the core principles that will always define our company, our
            vision and our product.37

     28. On February 24, 2014, Facebook chief executive Mark Zuckerberg
         was quoted as saying “We are absolutely not going to change plans
         around WhatsApp and the way it uses user data. WhatsApp is going to
         operate completely autonomously.”38


35
   WhatsApp Blog, Just Wanted to Say a Few Things,
https://blog.whatsapp.com/index.php/2009/11/a-few-things/ (Nov. 9, 2009).
36
   WhatsApp Blog, Why We Don’t Sell Ads, http://blog.whatsapp.com/index.php/2012/06/why-
we-dont-sell-ads/ (Jun. 18, 2012).
37
   WhatsApp Blog, Facebook, http://blog.whatsapp.com/index.php/2014/02/facebook/ (Feb. 19,
2014).
38
   Id (quoting Jessica Guynn, Mark Zuckerberg: WhatsApp Worth Even More Than $19 Billion,
Los Angeles Times (February 24, 2014), http://www.latimes.com/business/technology/la-fi-tn-
mark-zuckerberg-whatsapp-wortheven-more-than-19-billion-20 140224,0.603681
l.storv#axzz2vluc7 Aev).

EPIC – CDD Complaint                          8                  Federal Trade Commission
In re: WhatsApp, Inc. Data Transfer                                        August 29, 2016
     Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 10 of 28



III. The WhatsApp Proposed Change is Widely Viewed as a Reduction of
                      WhatsApp User Privacy

     29. Following the announcement of the proposed change in business
         practices, numerous experts, media outlets, and technologists
         described the proposed change as bad for the privacy of WhatsApp
         users.

     30. The Indian Express reported that the change will “mark a significant
         departure from how WhatsApp has been viewed, an app that was
         strictly about no ads.”39

     31. Wired noted, “Another aspect of the privacy rollback likely to rankle
         users is that not only will the phone number and analytics sharing be
         activated by default, WhatsApp users will only have a month in which
         to opt out.”40

     32. Gizmodo explained, “This very obviously betrays WhatsApp’s
         commitment to privacy that it has long held.”41

     33. A reporter with InvestorPlace asked, “What’s that? That’s just the
         sound of Facebook Inc tearing up the privacy agreement of
         WhatsApp’s billion users, allowing businesses to invade
         user inboxes.”42

     34. Another technology reporter observed, “WhatsApp’s foundation is
         secure, encrypted, private chats across all platforms. Anything that
         pushes against that, like sharing information with another company,
         poses a risk to maintaining that privacy and security.”43

     35. Elizabeth Denham, the Information Commissioner for the United
         Kingdom, recently announced her office is investigating the changes

39
    Shruti Dhapola, WhatsApp’s Privacy Policy is Bigger Than Just Sharing Info With Facebook,
THE INDIAN EXPRESS (Aug. 29, 2016), http://indianexpress.com/article/technology/opinion-
technology/whatsapps-new-privacy-policy-goes-beyond-sharing-info-with-facebook/.
40
    Brian Barrett, WhatsApp’s Privacy Cred Just Took a Big Hit, WIRED (Aug. 25, 2016),
https://www.wired.com/2016/08/whatsapp-privacy-facebook/.
41
   William Turton, WhatsApp Betrays Privacy Stance, Will Share Data With Facebook, GIZMODO
(Aug. 25, 2016), http://gizmodo.com/whatsapp-betrays-privacy-stance-will-share-data-with-f-
1785733967.
42
   John Kilhefner, Facebook Inc (FB) About-Faces on WhatsApp Privacy, INVESTORPLACE (Aug.
27, 2016), http://investorplace.com/2016/08/facebook-inc-fb-stock-shares-whatsapp/.
43
   Jeff Gamet, WhatsApp’s New Privacy Policy is a Big Trust Killer, THE MAC OBSERVER (Aug.
26, 2016), https://www.macobserver.com/news/whatsapps-new-privacy-policy-is-a-big-trust-
killer/.

EPIC – CDD Complaint                         9                   Federal Trade Commission
In re: WhatsApp, Inc. Data Transfer                                        August 29, 2016
     Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 11 of 28



        WhatsApp and Facebook are making to how they handle customers’
        personal data.44 Her announcement noted that the changes “will affect
        a lot of people” and users “may be concerned by the lack of control.”

                               IV. Prior FTC Statements

A. The FTC’s April 10, 2014 Letter to WhatsApp and Facebook Requires Opt-In
   Consent for the Proposed WhatsApp User Data Transfer to Facebook

     36. In 2014, when Facebook proposed to acquire WhatsApp, numerous experts and
         consumer advocates warned that, if approved, Facebook would fail to uphold user
         privacy.45

     37. On March 6, 2014, EPIC and CDD filed a complaint with the FTC concerning the
         impact on consumer privacy of Facebook’s acquisition of WhatsApp.46 According
         to the complaint,

                WhatsApp built a user base based on its commitment not to collect
                user data for advertising revenue. Acting in reliance on WhatsApp
                representations, Internet users provided detailed personal
                information to the company including private text to close friends.
                Facebook routinely makes use of user information for advertising
                purposes and has made clear that it intends to incorporate the data
                of WhatsApp users into the user profiling business model. The
                proposed acquisition will therefore violate WhatsApp users’
                understanding of their exposure to online advertising and
                constitutes an unfair and deceptive trade practice, subject to
                investigation by the Federal Trade Commission.47

     38. In response to EPIC and CDD’s complaint, on April 10, 2014, Jessica Rich,
         Director of the FTC’s Consumer Protection Bureau, sent a letter to the Chief
         Privacy officer of Facebook, Inc. and the General Counsel of WhatsApp, Inc. in
         connection with Facebook’s proposed acquisition of WhatsApp.48

44
   Information Commissioner’s Office, Statement on Changes to WhatsApp and Facebook’s
Handling of Personal Data (Aug. 26, 2016), https://ico.org.uk/about-the-ico/news-and-
events/news-and-blogs/2016/08/statement-on-changes-to-whatsapp-and-facebook-s-handling-of-
personal-data/.
45
   See In the Matter of WhatsApp, Inc., (2014) (EPIC Complaint, Request for Investigation,
Injunction, and Other Relief), https://www.epic.org/ftc/WhatsApp-Complaint.pdf.
46
   Id.
47
   Id at 1.
48
   Letter from Jessica Rich, Director of FTC Bureau of Consumer Protection, to WhatsApp and
Facebook (Apr. 10, 2014)
https://www.ftc.gov/system/files/documents/public_statements/297701/140410facebookwhatappl
tr.pdf [Exhibit A at 2].

EPIC – CDD Complaint                        10                 Federal Trade Commission
In re: WhatsApp, Inc. Data Transfer                                      August 29, 2016
           Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 12 of 28




       39. According to the FTC letter, WhatsApp users “have agreed to use the WhatsApp
           service, and to have WhatsApp collect and transmit their information, with the
           understanding that these promises will be honored.”49

       40. According to the FTC letter, “WhatsApp’s privacy policy clearly states, among
           other things, that users’ information will not be used for advertising purposes or
           sold to a third party for commercial or marketing use without the users’
           consent.”50 The letter further states, “Facebook has recently promised consumers
           that it would not change the way WhatsApp uses customer information.”51

       41. According to the FTC letter, “The statements in WhatsApp’s privacy policy,
           combined with the recent public statements by both Facebook and WhatsApp,
           constitute clear promises to consumers about the collection and use of their data
           by WhatsApp and, following WhatsApp’s purchase, Facebook.”52

       42. According to the FTC letter, “the FTC has made clear that, absent affirmative
           express consent by a consumer, a company cannot use data in a manner that is
           materially inconsistent with promises made at the time the data was collected, and
           that such use of data could be an unfair practice under Section 5.”53

       43. In light of these promises, the FTC explains that “any use of WhatsApp’s
           subscriber information that violates these privacy promises, by either WhatsApp
           or Facebook, could constitute a deceptive or unfair practice under the FTC Act.”54

       44. The FTC directs WhatsApp and Facebook that “if [they] choose to use data
           collected by WhatsApp in a manner that is materially inconsistent with the
           promises WhatsApp made at the time of collection, [they] must obtain consumers’
           affirmative consent before doing so.”55

B. FTC Press Releases and Blog Posts Clarify WhatsApp and Facebook Must
   Obtain Opt-In Consent Prior to the Proposed Data Transfer

       45. The FTC’s press release on the April 10, 2014 letter to WhatsApp and Facebook
           clarifies that “before making any material changes to how they use data already

49
     Ex. A at 2.
50
     Id at 3 (emphasis added).
51
     Id.
52
   Id.
53
   Id at 3 (citing In re Facebook, Inc., Decision and Order, No. C-4365 (2012),
http://www.ftc.gov/enforcementlcases-proceedings/092-3184/facebook-inc.) (emphasis added); In
re Gateway Learning Corp., Decision and Order, No. C-4120 (2004),
http://www.ftc.e:ov/enforcementlcases-proceedings/042- 3047 /gateway-learning-corp-matter).
54
   Id (emphasis added).
55
   Id (emphasis added).

EPIC – CDD Complaint                           11                 Federal Trade Commission
In re: WhatsApp, Inc. Data Transfer                                         August 29, 2016
     Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 13 of 28



        collected from WhatsApp subscribers, the companies must get affirmative
        consent.”56

     46. On March 25, 2015, the FTC posted a blog entry on “Mergers and Privacy
         Promises” that discussed the implications of the April 10, 2014 letter to
         WhatsApp and Facebook and provided the following guidance:

                What if [a company] want[s] to materially change [its] practices for
                information [it] collected before the merger – for example, by sharing with
                third parties information [it] originally promised would not be shared? To
                change the privacy promises already made to consumers, [the company
                will] need to inform consumers and get their express affirmative consent
                to opt in to [the] new practices.57

                                      V. Legal Analysis

A. The FTC’s Section 5 Authority

     47. The FTC Act prohibits unfair and deceptive acts and practices, and empowers the
         Commission to enforce the Act’s prohibitions.58 These powers are described in
         FTC Policy Statements on Deception59 and Unfairness.60

     48. A trade practice is unfair if it “causes or is likely to cause substantial injury to
         consumers which is not reasonably avoidable by consumers themselves and not
         outweighed by countervailing benefits to consumers or to competition.”61

     49. The injury must be “substantial.”62 Typically, this involves monetary harm, but
         may also include “unwarranted health and safety risks.”63 Emotional harm and
56
   FTC, FTC Notifies Facebook, WhatsApp of Privacy Obligations in Light of Proposed
Acquisition
(Apr. 10, 2014), https://www.ftc.gov/news-events/press-releases/2014/04/ftc-notifies-facebook-
whatsapp-privacy-obligations-light-proposed (emphasis added) [Exhibit B].
57
   FTC, Mergers and Privacy Promises (Mar. 25, 2016), https://www.ftc.gov/news-
events/blogs/business-blog/2015/03/mergers-privacy-promises [Exhibit C].
58
   See 15 U.S.C. § 45 (2010).
59
   Fed. Trade Comm’n, FTC Policy Statement on Deception (1983), available at
http://www.ftc.gov/bcp/policystmt/ad-decept.htm [hereinafter FTC Deception Policy].
60
   Fed. Trade Comm’n, FTC Policy Statement on Unfairness (1980), available at
http://www.ftc.gov/bcp/policystmt/ad-unfair.htm [hereinafter FTC Unfairness Policy].
61
   15 U.S.C. § 45(n); see, e.g., Fed. Trade Comm’n v. Seismic Entertainment Productions, Inc.,
Civ. No. 1:04-CV- 00377 (Nov. 21, 2006) (finding that unauthorized changes to users’ computers
that affected the functionality of the computers as a result of Seismic’s anti-spyware software
constituted a “substantial injury without countervailing benefits.”).
62
   FTC Unfairness Policy, supra.
63
   Id.; see, e.g., Fed. Trade Comm’n v. Information Search, Inc., Civ. No. 1:06-cv-01099 (Mar. 9,
2007) (“The invasion of privacy and security resulting from obtaining and selling confidential

EPIC – CDD Complaint                           12                  Federal Trade Commission
In re: WhatsApp, Inc. Data Transfer                                          August 29, 2016
    Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 14 of 28



       other “more subjective types of harm” generally do not make a practice unfair.64
       Secondly, the injury “must not be outweighed by an offsetting consumer or
       competitive benefit that the sales practice also produces.”65 Thus the FTC will not
       find a practice unfair “unless it is injurious in its net effects.”66 Finally, “the injury
       must be one which consumers could not reasonably have avoided.”67 This factor
       is an effort to ensure that consumer decision making still governs the market by
       limiting the FTC to act in situations where seller behavior “unreasonably creates
       or takes advantage of an obstacle to the free exercise of consumer
       decisionmaking.”68 Sellers may not withhold from consumers important price or
       performance information, engage in coercion, or unduly influence highly
       susceptible classes of consumers.69

   50. An act or practice is deceptive if it involves a representation, omission, or practice
       that is likely to mislead the consumer acting reasonably under the circumstances,
       to the consumer’s detriment.”70

   51. The Commission has previously found that retroactive application of materially
       changed privacy policies to previously collected consumer data is an unfair trade
       practice.71

   52. There are three elements to a deception claim. First, there must be a
       representation, omission, or practice that is likely to mislead the consumer.72 The
       relevant inquiry for this factor is not whether the act or practice actually misled
       the consumer, but rather whether it is likely to mislead.73

   53. Second, the act or practice must be considered from the perspective of a
       reasonable consumer.74 “The test is whether the consumer’s interpretation or

customer phone records without the consumers’ authorization causes substantial harm to
consumers and the public, including, but not limited to, endangering the health and safety of
consumers.”).
64
   FTC Unfairness Policy, supra.
65
   Id.
66
   Id.
67
   Id.
68
   Id.
69
   Id.
70
   FTC Deception Policy, supra.
71
   See In re Gateway Learning Corp., Decision and Order, No. C-4120 (2004),
http://www.ftc.e:ov/enforcementlcases-proceedings/042- 3047 /gateway-learning-corp-matter).
72
   FTC Deception Policy, supra ; see, e.g., Fed Trade Comm’n v. Pantron I Corp., 33 F.3d 1088
(9th Cir.
1994) (holding that Pantron’s representation to consumers that a product was effective at
reducing hair loss was materially misleading, because according to studies, the success of the
product could only be attributed to a placebo effect, rather than on scientific grounds).
73
   FTC Deception Policy, supra.
74
   Id.

EPIC – CDD Complaint                          13                   Federal Trade Commission
In re: WhatsApp, Inc. Data Transfer                                          August 29, 2016
     Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 15 of 28



        reaction is reasonable.”75 The FTC will look at the totality of the act or practice
        and ask questions such as “how clear is the representation? How conspicuous is
        any qualifying information? How important is the omitted information? Do other
        sources for the omitted information exist? How familiar is the public with the
        product or service?”76

     54. Finally, the representation, omission, or practice must be material.77 Essentially,
         the information must be important to consumers. The relevant question is whether
         consumers would have chosen another product if the deception had not
         occurred.78 Express claims will be presumed material.79 Materiality is presumed
         for claims and omissions involving “health, safety, or other areas with which the
         reasonable consumer would be concerned.”80

     55. The FTC presumes that an omission is material where “the seller knew, or should
         have known, that an ordinary consumer would need omitted information to
         evaluate the product or service, or that the claim was false . . . because the
         manufacturer intended the information or omission to have an effect.”81

     56. The Commission has previously found that a company may not alter the privacy
         settings of its users.82

     57. The Commission has previously found that a company may not repurpose user
         data for a use other than the one for which the user’s data was collected without
         first obtaining the user’s “express affirmative consent.”83

     58. As the FTC has stated,

                When companies tell consumers they will safeguard their personal
                information, the FTC can and does take law enforcement action to
                make sure that companies live up these promises. The FTC has
                brought legal actions against organizations that have violated
                consumers’ privacy rights, or misled them by failing to maintain
                security for sensitive consumer information. In many of these
                cases, the FTC has charged the defendants with violating Section 5

75
   Id.
76
   Id.
77
   Id.
78
   Id.
79
   Id.
80
   Id.
81
   Cliffdale Associates, Inc., 103 F.T.C. 110, 110 (1984).
82
   In the Matter of Facebook, Inc., a corporation; FTC File No. 092 3184, FTC.gov (Dec. 30,
2011), http://www.ftc.gov/enforcement/cases-proceedings/092-3184/facebook-inc.
83
   In the Matter of Google, Inc.; FTC File No. 102 3136 (Oct. 13, 2011) (Decision and Order),
http://www.ftc.gov/sites/default/files/documents/cases/2011/10/111024googlebuzzdo.pdf.

EPIC – CDD Complaint                           14                  Federal Trade Commission
In re: WhatsApp, Inc. Data Transfer                                          August 29, 2016
       Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 16 of 28



                   of the FTC Act, which bars unfair and deceptive acts and practices
                   in or affecting commerce. In addition to the FTC Act, the agency
                   also enforces other federal laws relating to consumers’ privacy and
                   security.84

C. WhatsApp and Facebook’s Proposed Change in Business Practices Constitute
Unfair and Deceptive Trade Practices

      59. As described above, WhatsApp previously collected phone numbers and other
          personal information from over one billion users before announcing its plan to
          transfer user data to Facebook.

      60. As described in detail above, WhatsApp represented to users that this information
          would not be used or disclosed for marketing purposes.

      61. As of February 1, 2016, over one billion individuals provided their phone
          numbers and other personal information to WhatsApp with the understanding that
          their information would not be used or disclosed for marketing purposes.

      62. As described in detail above, WhatsApp now plans to use and transfer previously
          collected user data to Facebook for marketing purposes.

      63. As described above, WhatsApp will require existing users to opt out of the
          transfer of previously collected data to Facebook.

      64. As described above, WhatsApp will not obtain affirmative express consent from
          its users to use and disclose data that “in a manner that is materially inconsistent
          with promises made at the time the data was collected.”85

      65. Therefore, WhatsApp’s proposed change in business practices constitutes a
          deceptive act or practice in violation of Section 5(a) of the FTC Act, 15 U.S.C. §
          45(a).

                            V. Prayer for Investigation and Relief

      1. EPIC urges the Commission to investigate WhatsApp, Inc. and Facebook, Inc.’s
         proposed plan to transfer WhatsApp user data to Facebook and to use WhatsApp
         user data for marketing purposes, and to enjoin its unfair and deceptive data
         practices.

      2. Specifically, EPIC requests the Commission to:

84
  FTC, Enforcing Privacy Promises, https://www.ftc.gov/news-events/media-resources/protecting-
consumer-privacy/enforcing-privacy-promises.
85
     Ex. A at 3.

EPIC – CDD Complaint                             15                    Federal Trade Commission
In re: WhatsApp, Inc. Data Transfer                                              August 29, 2016
    Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 17 of 28




          a. Initiate an investigation of the proposed transfer of WhatsApp user data to
             Facebook;
          b. Initiate an investigation of the proposed use of WhatsApp user data for
             marketing purposes; and
          c. Provide such other relief as the Commission finds necessary and
             appropriate.



                                      Respectfully Submitted,

                                      Marc Rotenberg
                                      Marc Rotenberg, EPIC Executive Director

                                      Claire Gartland
                                      Claire Gartland, EPIC Consumer Protection Counsel

                                      Electronic Privacy Information Center (EPIC)
                                      1718 Connecticut Ave. NW Suite 200
                                      Washington, DC 20009
                                      202-483-1140 (tel)
                                      202-483-1248 (fax)

                                      Jeff Chester, CDD Executive Director
                                      Katharina Kopp, CDD Deputy Director
                                      Center for Digital Democracy (CDD)
                                      1621 Connecticut Ave. NW Suite 550
                                      Washington, DC 20009
                                      (202) 986-2220 (tel)




EPIC – CDD Complaint                       16                   Federal Trade Commission
In re: WhatsApp, Inc. Data Transfer                                       August 29, 2016
Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 18 of 28




            EXHIBIT A
         Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 19 of 28

                                            UNITED STATES OF AMERICA
                                          Federal Trade Commission
                                              WASHrNGTON, D.C. 20580




       Jessica L. Rich
    Office of the Director
Bureau of Consumer Protection



                                                              April 10, 2014

Erin Egan
Chief Privacy Officer
Facebook, Inc.
1155 F Street, NW
Washington, DC 20004
erinegan@fb.com

AnneHoge
General Counsel
WhatsApp Inc.
303 Bryant Street, Suite 100
Mountain View, CA 94041
hoge@whatsapp.com

Dear Ms. Egan and Ms. Hoge:

        I am sending you this letter in connection with Facebook, Inc.'s proposed acquisition of
WhatsApp Inc., a company that offers an instant messaging service with reportedly hundreds of
millions of users worldwide. 1 As you know, both companies collect data from consumers but
make different promises and statements with respect to consumers' privacy. In particular, and as
discussed in more detail below, WhatsApp has made a number of promises about the limited
nature of the data it collects, maintains, and shares with third parties -promises that exceed the
protections currently promised to Facebook users. We want to make clear that, regardless of the
acquisition, WhatsApp must continue to honor these promises to consumers. Further, if the
acquisition is completed and WhatsApp fails to honor these promises, both companies could be
in violation of Section 5 of the Federal Trade Commission (FTC) Act and, potentially, the FTC's
order against Facebook.2

WhatsApp's Statements to Consumers Regarding Privacy

       In its most recent privacy policy, dated July 7, 2012, WhatsApp makes several statements
about the types of data that it collects. It states that "WhatsApp does not collect names, emails,


1
  This letter represents my views and does not necessarily represent the views of the Commission or any individual
Commissioner.
2
  See In re Facebook. Inc., Decision and Order, No. C-4365 (2012), available at
http://www.ftc.gov/en forcementlcases-proceedings/092-3184/facebook-inc.
        Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 20 of 28



addresses or other contact information from its users' mobile address book or contact lists other
than mobile phone numbers ...." 3 It also states that "We do not collect location data" and that
"The contents of messages that have been delivered by the WhatsApp Service are not copied,
kept or archived by WhatsApp."4 The policy further represents that "We do not use your mobile
phone number or other Personally Identifiable Information to send commercial or marketing
messages without your consent . ..." Similarly, it states that "We do not sell or share your
Personally Identifiable Information (such as mobile phone number) with other third-party
companies for their commercial or marketing use without your consent." 5 WhatsApp's hundreds
of millions ofusers have agreed to use the WhatsApp service, and to have WhatsApp collect and
transmit their information, with the understanding that these promises will be honored.

Statements Made by WhatsApp and Facebook After the Purchase of WhatsApp

       Following Facebook's announced intent to acquire WhatsApp, both companies have
made public statements indicating that the promises in WhatsApp privacy policies would be
honored. Following the announcement of the purchase, an article was placed on the WhatsApp
blog that stated:

                 Here's what will change for you, our users: nothing .... And you
                 can still count on absolutely no ads interrupting your
                 communication. There would have been no partnership between
                 our two companies if we had to compromise on the core principles
                 that will always define our company, our vision and our product. 6

       Following the announcement of the proposed acquisition ofWhatsApp, Facebook chief
executive Mark Zuckerberg was quoted as saying "We are absolutely not going to change plans
around WhatsApp and the way it uses user data." 7 Similarly, a Facebook spokesperson stated
that "As we have said repeatedly, WhatsAfp will operate as a separate company and will honor
its commitments to privacy and security."

Future Uses of WhatsApp User Data

        The statements in WhatsApp's privacy policy, combined with the recent public
statements by both Facebook and WhatsApp, constitute clear promises to consumers about the
collection and use of their data by WhatsApp and, following WhatsApp's purchase, Facebook.
As you know, the FTC has brought many cases alleging that the failure to keep promises made


3
  WhatsApp Privacy Policy, July 7, 2012, available at www.whatsapp.convle!!al.
4 Id.
5 ld.
6
  WhatsApp Blog, F acebook, February 19, 2014, available at blog. whatsapp.conu'index.php/20 14/02/facebook.
7
  Jessica Guynn, "Mark Zuckerberg: WhatsApp worth even more than $19 billion," Los Angeles Times (February
24, 2014), available at http://www.latimes.com/business/technology/la-fi-tn-mark-zuckerberg-whatsapp-worth-
even-more-than-19-billion-20 140224,0.603681 l.storv#axzz2vluc7 Aev.
8
  Jessica Guynn, "Privacy Groups Urge FTC to probe Facebook's deal to buy WhatsApp," Los Angeles Times
(March 6, 20 14), available at http://www.latimes.com/business/technology/ la-fi-tn-privacy-groups-urge-ftc-to-
probe-facebooks-whatsapp-deal-20 140306,0,5616080.story#axzz2 vEhEBQqd.

2
        Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 21 of 28



about privacy constitutes a deceptive practice under Section 5 of the FTC Act. 9 In addition, the
FTC has made clear that, absent affirmative express consent by a consumer, a company cannot
use data in a manner that is materially inconsistent with promises made at the time the data was
collected, and that such use of data could be an unfair practice under Section 5. 10

        WhatsApp's privacy policy clearly states, among other things, that users' information
will not be used for advertising purposes or sold to a third party for commercial or marketing use
without the users' consent. Facebook' s purchase ofWhatsApp would not nullify these promises
and WhatsApp and Facebook would continue to be bound by them. Further, Facebook has
recently promised consumers that it would not change the way WhatsApp uses customer
information. Therefore, any use ofWhatsApp's subscriber information that violates these
privacy promises, by either WhatsApp or Facebook, could constitute a deceptive or unfair
practice under the FTC Act. Moreover, such an action could violate the FTC's order against
Facebook. Among other things, the Order enjoins Facebook and its subsidiaries from
misrepresenting the extent to which they maintain the privacy or security of consumers' personal
information and requires Facebook and its subsidiaries to obtain consumers ' affirmative express
consent before sharing their nonpublic information in a manner that materially exceeds any
privacy setting.

        Before changing WhatsApp' s privacy practices in connection with, or following, any
acquisition, you must take steps to ensure that you are not in violation of the law or the FTC's
order. First, if you choose to use data collected by WhatsApp in a manner that is materially
inconsistent with the promises WhatsApp made at the time of collection, you must obtain
consumers' affirmative consent before doing so. Second, you must not misrepresent in any
manner the extent to which you maintain, or plan to maintain, the privacy or security of
WhatsApp user data. Failure to take these steps could constitute a violation of Section 5 and/or
the FTC's order against Facebook. 11 Finally, if you choose to change how you collect, use, and
share newly-collected WhatsApp data, we recommend that you offer consumers an opportunity
to opt out of such changes or, at least, that you make clear to consumers that they have an
opportunity to stop using the WhatsApp service.




9
  See, e.g. , In re Gene/ink, Inc., File No. 1123095 (20 14) (proposed consent order), available at
http://www.ftc.gov/enforcementlcases-proceedings/112-3095/genelink-inc-matter; In re Upromise, Inc., Decision
and Order, No. C-4351 (20 12), available at http://www.ftc.gov/enforcementlcases-proceedings/l 02-3116/upromise-
inc; In re Twitter, Inc., Decision and Order, No. C-4316 (2011), available at http://www.ftc.gov/enforcement/cases-
proceedings/092-3093/twitter-inc-corporation.
10
   See In re Facebook, Inc. , Decision and Order, No. C-4365 (2012), available at
http://www.ftc.gov/enforcementlcases-proceedings/092-3184/facebook-inc.; In re Gateway Learning Corp.,
Decision and Order, No. C-4120 (2004), available at http://www.ftc.e:ov/enforcementlcases-proceedings/042-
3047/gateway-learning-corp-matter.
11
   Violation of the order could subject the company to civil penalties of up to $16,000 per violation.

3
       Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 22 of 28



      Hundreds of millions ofusers have entrusted their personal information to WhatsApp.
The FTC staff will continue to monitor the companies' practices to ensure that Facebook and
WhatsApp honor the promises they have made to those users.




                                                   Jessica Rich
                                                   Director
                                                   Bureau of Consumer Protection




4
Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 23 of 28




            EXHIBIT B
                         Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 24 of 28
FTC Notifies Facebook, WhatsApp of Privacy Obligations in Light of Proposed Acquisition | Federal Trade Commission                  8/29/16, 1:55 PM




FTC Notiﬁes Facebook, WhatsApp of Privacy
Obligations in Light of Proposed Acquisition
 FOR YOUR INFORMATION

April 10, 2014

TAGS: Technology             Bureau of Consumer Protection               Consumer Protection            Privacy and Security   Consumer Privacy

The director of the Federal Trade Commission’s Bureau of Consumer Protection notified Facebook and WhatsApp about
their obligations to protect the privacy of their users in light of Facebook’s proposed acquisition of WhatsApp.

In a letter to the two companies, Bureau Director Jessica Rich noted that WhatsApp has made clear privacy promises to
consumers, and that both companies have told consumers that after any acquisition, WhatsApp will continue its current
privacy practices.

“We want to make clear that, regardless of the acquisition, WhatsApp must continue to honor these promises to consumers.
Further, if the acquisition is completed and WhatsApp fails to honor these promises, both companies could be in violation of
Section 5 of the Federal Trade Commission (FTC) Act and, potentially, the FTC’s order against Facebook,” the letter states.

In 2011, Facebook settled FTC charges that it deceived consumers by failing to keep its privacy promises. Under the terms of
the FTC’s order against the company, it must get consumers’ affirmative consent before making changes that override their
privacy settings, among other requirements.

The letter notes that before making any material changes to how they use data already collected from WhatsApp
subscribers, the companies must get affirmative consent. In addition, the letter notes that the companies must not
misrepresent the extent to which they maintain the privacy or security of user data. The letter also recommends that
consumers be given the opportunity to opt out of any future changes to how newly-collected data is used.

The Federal Trade Commission works for consumers to prevent fraudulent, deceptive, and unfair business practices and to
provide information to help spot, stop, and avoid them. To file a complaint in English or Spanish, visit the FTC’s online
Complaint Assistant or call 1-877-FTC-HELP (1-877-382-4357). The FTC enters complaints into Consumer Sentinel, a
secure, online database available to more than 2,000 civil and criminal law enforcement agencies in the U.S. and abroad.
The FTC’s website provides free information on a variety of consumer topics. Like the FTC on Facebook, follow us on
Twitter, and subscribe to press releases for the latest FTC news and resources.

PRESS RELEASE REFERENCE:
Facebook Settles FTC Charges That It Deceived Consumers By Failing To Keep Privacy Promises




https://www.ftc.gov/news-events/press-releases/2014/04/ftc-notifies-facebook-whatsapp-privacy-obligations-light-proposed                 Page 1 of 2
                         Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 25 of 28
FTC Notifies Facebook, WhatsApp of Privacy Obligations in Light of Proposed Acquisition | Federal Trade Commission         8/29/16, 1:55 PM




Contact Information
MEDIA CONTACT:

Jay Mayfield,
Office of Public Affairs
202-326-2181




https://www.ftc.gov/news-events/press-releases/2014/04/ftc-notifies-facebook-whatsapp-privacy-obligations-light-proposed        Page 2 of 2
Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 26 of 28




            EXHIBIT C
                        Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 27 of 28
Mergers and privacy promises | Federal Trade Commission                                                                     8/29/16, 1:55 PM




Mergers and privacy promises
Jamie Hine
Mar 25, 2015

TAGS: Bureau of Consumer Protection                  Consumer Protection          Privacy and Security   Consumer Privacy

Every company takes a different approach to how it collects, maintains, and shares consumers’ personal information.
Companies that want to do right by their customers are careful to explain how they handle that data. That way, consumers
will know how their data will be treated.

But what happens when a company changes owners or merges with another entity? Do the representations the company
made to consumers before a merger about how their information will be used apply after the merger? Are there limits on how
it can be used and shared?

The Commission recognizes that to innovate and keep pace in today’s economy, businesses may acquire other companies
or sell business units. However, companies must still live up to their privacy promises. One company’s purchase of another
doesn’t nullify the privacy promises made when the data was first collected. When a purchase or acquisition does occur,
companies have two choices. They can simply abide by their promises – that is, handle the data as promised when they
collected it from consumers. Or, if they want to materially change how they collect, use, or share consumers data, they must
get permission from the consumers to whom they made the original promise.

The Commission has addressed this issue in its enforcement actions, and has made clear that it could be an unfair practice
under Section 5 for a company to alter its privacy policies in a way that’s inconsistent with the promises made when the
information was collected. For example, in Gateway Learning the company told consumers it wouldn’t share information with
third parties. But after collecting consumers’ information, Gateway Learning changed its privacy policy to allow it to share the
information with third parties and then proceeded to share the information without notifying consumers or getting their
consent. The FTC alleged it was an unfair practice for Gateway to retroactively apply the new privacy policy to information it
had collected from consumers when the earlier policy was in effect.

These same rules apply when one company acquires another. For example, Facebook’s acquisition of WhatsApp raised
certain privacy issues. WhatsApp had made promises to its users about what data it collected, maintained, and shared –
protections that went beyond those promised to Facebook users. The FTC staff made it clear that regardless of the
acquisition, WhatsApp must continue to honor its promises to consumers. And if WhatsApp failed to honor these promises,
both companies could be in violation of Section 5.

So what should companies do in the event of a merger or acquisition? If you’ve acquired a company or merged with one and
are thinking of changing how you handle people’s personal information, here are some options to consider:

   1. You can continue to honor the privacy promises made to consumers before the merger or acquisition.


https://www.ftc.gov/news-events/blogs/business-blog/2015/03/mergers-privacy-promises                                             Page 1 of 2
                        Case 1:19-cv-02184-TJK Document 5-9 Filed 07/26/19 Page 28 of 28
Mergers and privacy promises | Federal Trade Commission                                                          8/29/16, 1:55 PM



   2. What if you want to materially change your practices for information you collected before the merger – for example, by
      sharing with third parties information you originally promised would not be shared? To change the privacy promises
      already made to consumers, you’ll need to inform consumers and get their express affirmative consent to opt in to your
      new practices.
   3. If you plan to change how you use information you collect in the future, you also need to provide consumers with
      notice of the change and choice about whether to agree it. Simply revising the language in a privacy policy or user
      agreement isn’t sufficient because existing customers may have viewed the original policy and may reasonably
      assume it’s still in effect. Although it may not be necessary to provide affirmative express consent, the notice and
      choice must be sufficiently prominent and robust to ensure that existing customers can see the notice and easily
      exercise their choices.




https://www.ftc.gov/news-events/blogs/business-blog/2015/03/mergers-privacy-promises                                  Page 2 of 2
